Citation Nr: 0708007	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant  

ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to December 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Newark RO.  In September 2005, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.  In December 2005, 
this matter was remanded for additional notice and 
development.


FINDINGS OF FACT

1.  By remand of the Board in December 2005 the veteran and 
his representative were advised of the provisions of 
38 C.F.R. § 3.158(a), i.e., that if evidence requested in 
connection with an original claim is not furnished within a 
year of the request, the claim will be considered abandoned; 
the remand also ordered RO development for records of 
postservice treatment the veteran received.

2.  By letter the RO issued on February 23, 2006 the veteran 
was asked to identify sources of postservice treatment and 
evaluations he received for back disability, as well as 
information regarding insurance settlements, and to provide 
releases for pertinent records, specifically including 
records from two private physicians; he has not responded 
to/complied with the request.  


CONCLUSION OF LAW

As evidence requested in connection with the veteran's claim 
for service connection for a low back disability has not been 
furnished within one year after the date of the request, the 
claim seeking service connection for a low back disability 
must be considered abandoned.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. § 3.158 (a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A March 2003 letter (prior to the decision on appeal) advised 
the veteran of his and VA's responsibilities in the 
development of the claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.   The Board's remand in December 2005 
specifically advised the veteran and his representative of 
the provisions of 38 C.F.R. § 3.158(a).  February 2006 and 
May 2006 letters provided further notice, to include to 
submit any relevant evidence in his possession.  While he was 
not provided notice regarding disability ratings or the 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), the decision below dismisses (and 
does not grant) the veteran's claim seeking service 
connection; neither the rating of a disability nor the 
effective date of an award of service connection is a matter 
for consideration herein.  

A March 2004 statement of the case (SOC) and January 2005 and 
July 2006 supplemental SOCs outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim, and readjudicated the 
claim.  The veteran has received all critical notice, and has 
had ample opportunity to respond/supplement the record after 
notice was given.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, nor 
is it otherwise alleged.  

Regarding the duty to assist, the RO has obtained available 
VA and private medical evidence to the extent possible 
without his further cooperation.  He was afforded a VA 
orthopedic examination.  He has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  

II. Criteria and Analysis

As the veteran and his representative were advised by the 
Board's December 2005 remand, where evidence requested in 
connection with a claim for service connection is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

The veteran seeks service connection for a low back 
disability, claimed to be due to injury sustained in basic 
training.  The record reflects that he sustained postservice 
injuries, including in motorcycle/automobile accidents, and 
in work related trauma, and suggests that there are 
substantial records that may be outstanding, including post 
injury treatment records and insurance evaluations/settlement 
reports.  Obviously, records of intercurrent injuries would 
be pertinent, indeed critical to the matter at hand, and in 
December 2005, the case was remanded for development for such 
records.  

Pursuant to the Board's remand, on February 23, 2006 the RO 
issued a letter to the veteran (with copy to his 
representative) asking him to identify all postservice back 
treatment and/or evaluation (including in conjunction with 
any insurance claims/settlements) providers, and to provide 
releases for records of such treatment and/or evaluations, 
specifically including records of two named physicians.  
Forms for authorization of records release were attached with 
the letter.  More than a year has lapsed since the requests 
for further information and records release authorization 
were made, and neither the veteran nor his representative has 
responded with the information and release forms sought.  
Prior to the February 2006 RO letter to the veteran and his 
representative, the representative submitted a September 2005 
statement from a private chiropractor, and requested to be 
advised of "further needs".  Clearly, this was accomplished 
by RO letter issued February 23, 2006.  [Incidentally, the RO 
also arranged for a VA examination, completed in May 2006, 
which produced the examiner's opinion essentially to the 
effect that the veteran's current back disability was 
unrelated to his service/injury therein.]  

Given that the veteran was notified of the consequences of 
not providing the information/authorizations requested, and 
has been wholly unresponsive to the request for more than a 
year, the Board must conclude that he has abandoned the claim 
seeking service connection for a back disability and his 
appeal in this matter.  See 38 C.F.R. § 3.158 and Hyson v. 
Brown, 5 Vet. App. 262 (1993).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a low back 
disability is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


